Dismissed and Opinion filed March 27, 2003








Dismissed and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00005-CV
____________
 
PRISCILLA
JONES, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF WILLIE JONES, JR., Appellant
 
V.
 
VIJESH
PATEL, M.D., AND VIJESH PATEL, M.D., P.A., Appellees
 

 
On Appeal from the 334th District Court
Harris
County, Texas
Trial Court Cause No. 99-32171
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 18, 2001.
On March 18, 2003, appellant filed an agreed motion to
dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
We further order the Clerk of this Court to issue the mandate
immediately.
PER CURIAM
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.